Opinion issued January 15, 2019




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-18-01015-CR
                             ———————————
                             PAUL IRVIN, Appellant
                                          V.
                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 263rd District Court
                            Harris County, Texas
                        Trial Court Case No. 1593307


                           MEMORANDUM OPINION

      Appellant, Paul Irvin, pleaded guilty to the offense of aggravated assault with

a deadly weapon. See TEX. PENAL CODE § 22.02(a). In accordance with the terms of

a plea-bargain agreement, the trial court signed a judgment of conviction imposing

a sentence of 10 years in the Institutional Division of the Texas Department of

Criminal Justice. Irvin filed a notice of appeal.
       In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. art. 44.02; TEX. R. APP. P. 25.2(a)(2).

An appeal must be dismissed if a certification showing that the defendant has the

right of appeal has not been made part of the record. TEX. R. APP. P. 25.2(d).

       Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record supports

the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.

App. 2005). Because Irvin has no right of appeal, we must dismiss this appeal. See

Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals,

while having jurisdiction to ascertain whether an appellant who plea-bargained is

permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without

further action, regardless of the basis for the appeal.”).

       Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.

                                    PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Hightower.
Do not publish. TEX. R. APP. P. 47.2(b).




                                            2